Citation Nr: 0909098	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  00-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a rating in excess of 50 percent for toxic 
psychosis with headaches.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Physician




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 and January 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the veteran's claim for an increased 
rating for toxic psychosis with headaches, and denied his 
claim for service connection for schizophrenia.  In April 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.  The Board remanded the claims for 
additional development in February 2005, May 2006, March 
2007, and October 2007.


FINDINGS OF FACT

1.  The veteran does not meet the criteria for a diagnosis of 
schizophrenia.

2.  The veteran's toxic psychosis is the result of drug 
abuse.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  An increased rating for toxic psychosis is prohibited by 
law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.129, 
Diagnostic Code 9210 (2008); Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-35.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  
The veteran contends that he is entitled to service 
connection for a psychiatric disorder he asserts is most 
appropriately diagnosed as schizophrenia.  The veteran is 
already service-connected for toxic psychosis with headaches, 
secondary to drug and alcohol abuse.  He argues that he is 
entitled to service connection for schizophrenia in addition 
to his service-connected toxic psychosis.

A review of the veteran's service medical records reflects 
that in October 1973 he was admitted into the hospital for 
psychiatric evaluation after a two-day history of "extremely 
bizarre and irrational behavior."  According to the Battery 
Commander, the veteran was well until one day prior to 
admission, when he handed the Commander a note indicating 
that he was quitting.  He was sent to bed.  The following 
morning, the veteran was witnessed to have taken two showers 
with his clothes on, after which he went around the parade 
field naked.  He was subsequently taken to the 121st 
Evacuation Hospital where he was noted to be loud and 
boisterous, and at times to be talking irrationally.  The 
veteran indicated that he had been taking "all kinds of 
drugs," including uppers, downers, and heroin.  He stated 
that someone had given him "bad stuff."  Later, however, he 
denied this.  According to the Battery Commander, the veteran 
was usually a quiet individual, but for the past two days had 
been "acting like a mad man."

On mental status examination, the veteran's speech was noted 
at times to be increased in amount and very loud.  His speech 
at times made sense, and at other times his answers to 
questions would be unrelated to the questions.  He was noted 
to be very sarcastic.  His motor activity was noted to be 
increased.  His mood appeared normal to mildly euphoric, but 
his affect was quite labile.  He stated that at times he felt 
down, but noted that a friend had taught him how to be a man, 
and he just wanted to be "free."  He was noted to have with 
him a Bible that his friend had given him.  He denied 
experiencing auditory or visual hallucinations, but appeared 
to be actively hallucinating, as he would answer questions in 
a loud voice when alone in his room, and was frequently noted 
to be mumbling and talking to himself.  No delusions were 
elicited.  There was no evidence of severe depression, 
vegetative symptoms of depression, or suicidal ideation.  He 
was oriented to place and person, but was confused as to the 
day and date.  His intellectual functioning was judged to be 
average based on his fund of knowledge.  His insight and 
judgment were felt to be impaired.  He was diagnosed with 
toxic psychosis and administered Thorazine.

The remainder of the veteran's service medical records is 
negative for any mention of a psychiatric disorder, including 
schizophrenia.  On examination in November 1974, the veteran 
complained of frequent trouble sleeping, depression and/or 
excessive worry, and nervous trouble.  Psychiatric 
examination did not reveal schizophrenia or any other 
psychiatric disorder.

As schizophrenia in service has not been established, a 
showing of continuity of symptoms after discharge is required 
to support the veteran's claim for service connection of any 
psychiatric disorder.  38 C.F.R. § 3.303(b).

The first post-service clinical evidence of record is dated 
in March 1981, when the veteran first underwent VA 
psychiatric examination.  At that time and on VA examination 
in March 1981, May 1983, May 1985, November 1990, February 
1995, and June 1999, the veteran was assessed with toxic 
psychosis or a substance-induced mood disorder.  At no time 
during this period was the veteran assessed with 
schizophrenia.

On VA examination in November 1990, the veteran, in addition 
to being assessed with toxic psychosis, was assessed with 
"rule out chronic residual schizophrenia" and "rule out 
schizotypal personality disorder."  Significantly, however, 
he was not assessed with schizophrenia on VA examinations in 
February 1995 or June 1999, or at anytime in between.

In August 2004, an independent medical examiner reviewed the 
veteran's claims file and determined that while a current 
diagnosis of toxic psychosis may not be appropriate, "the 
veteran's ongoing reported emotional symptoms and 
interpersonal/occupational dysfunction were entirely 
consistent with the effects of his ongoing, recurrent 
substance dependence (including alcohol, marijuana, and crack 
cocaine) and/or his diagnosed antisocial personality 
disorder."  Notably, that independent medical examiner did 
not find that a diagnosis of schizophrenia was appropriate.

The veteran was first assessed with schizophrenia in March 
2005.  At that time, a private psychologist, Jonathan 
Mangold, Ph.D., reviewed the veteran's claims file and 
determined that the most appropriate diagnosis for the 
veteran currently was schizophrenia, and that the symptoms 
for which he was treated in service were more likely than not 
related to schizophrenia rather than toxic psychosis.  Dr. 
Mangold reasoned that at the time of his in-service 
evaluation, the veteran was not a reliable informant, and 
there was no evidence demonstrating any substance abuse 
problem prior to his admission into the hospital, or any 
evidence indicating drug-related toxicity at the time of his 
admission.  Dr. Mangold cited additional records noting 
belligerence related to blisters and continued use of illicit 
substances, both in service and after separation, as 
supportive of his conclusion.  Dr. Mangold considered the 
veteran's belief that using drugs and alcohol would make him 
better as particularly probative evidence suggestive of 
schizophrenia.  The veteran's other reported symptoms, 
including periods of insomnia, paranoid ideations, and 
episodic auditory hallucinations, were also considered to be 
suggestive of schizophrenia, rather than toxic psychosis.  
The fact that those symptoms persisted even when the veteran 
went off street drugs for more than a month suggested, in Dr. 
Mangold's opinion, that the veteran was not, and had not 
been, suffering from a toxic psychosis.  Where in the claims 
file it reflected that the veteran was not found to be 
presenting with psychotic symptoms, Dr. Mangold explained 
that was not reflective of the absence of symptoms, but 
rather of the veteran's mistrust of doctors, and his failure 
to be candid about what he was experiencing.

In an August 2005 addendum to the March 2005 opinion, Dr. 
Mangold noted that he had spent 90 minutes interviewing the 
veteran, as a result of which he confirmed his earlier 
assessment.  He cited symptoms of paranoia, hallucinations, 
and impaired judgment as supportive of his diagnosis of 
schizophrenia.  He again stated that the reason for the 
veteran's symptoms to have been noted to occur only 
"occasionally" was more reflective of his fear of doctors 
than of the frequency with which his symptoms actually 
occurred, which was actually quite frequent.  Additionally 
supportive of his conclusion was the fact that the veteran 
experienced his first psychotic break at the age of 19, the 
modal age of onset for schizophrenia, and the fact that the 
veteran had a family history of the disorder.  The veteran 
reported that his younger brother had long been on medication 
for treatment of delusions, aggression, and talking and 
laughing about nothing, and that he had extended family 
members who had been diagnosed with mental disorders.  
Finally, Dr. Mangold considered the fact that the veteran 
reported a history of hallucinations even when not on drugs 
or abusing alcohol to be representative of schizophrenia 
rather than toxic psychosis.

In December 2005, the veteran underwent VA psychiatric 
examination with a board of three psychiatrists in effort to 
determine whether his current psychiatric diagnosis was best 
classified as toxic psychosis, substance-induced mood 
disorder, or schizophrenia.  At the time of the examination, 
the veteran reported no complete remission of his symptoms, 
which he described primarily as a depressed mood associated 
with anxiety.  The examiners noted that the medication he had 
been prescribed had been prescribed in doses insufficient to 
treat psychotic symptoms but were intended to target anxiety 
symptoms, with reported beneficial effect.  The veteran, 
continued to experience low level, constant depressed mood 
and anxiety.  He reported isolating himself in his home, 
partially as a result of those symptoms, but also as an 
attempt to avoid previous company and friends who were active 
in their chemical dependence.  He also described experiencing 
low energy and loss of interest in most activities, although 
he admitted that he enjoyed spending time with his seven-
year-old granddaughter.  He reported very few but fleeting 
suicidal ideation but denied having a specific plan or 
intent.  He stated that he felt anxious about leaving the 
house and reported some paranoid ideation about feeling that 
people meant to harm him for uncertain reasons.  He did not, 
however, describe any clear, well-formed, or bizarre 
delusional ideations.  

The veteran described hearing "internal voices," which he 
believed represented his "subconscious."  He believed that 
some of the internal voices would often prompt him to do 
"evil things," especially when he was upset or angry.  He 
also reported hearing "good internal voices," which were 
clearly not external, and prompted him to do the "right 
thing."  The veteran denied hearing any external voices 
coming from outside of himself or voices other than his own 
in the last two years.  However, he reported in the past 
hearing what he clearly identified as coming from the 
outside, especially associated with times of drug 
intoxication or withdrawal.  The veteran also described 
experiencing fleeting "shadows," which appeared to be 
sudden movements in the corner of his eye.  He experienced 
those only occasionally, and reportedly never felt anxious or 
distressed as a result.  He denied experiencing well-formed 
visual hallucinations currently, although he claimed to have 
experienced them in the past, especially while under the 
influence of drugs or alcohol.  Other symptoms reported by 
the veteran included poor concentration and poor short-term 
memory, which became evident when trying to read or study.  
He denied experiencing any sleep disturbance, reporting that 
he slept six to seven hours per night.

The veteran did not report any significant periods of 
remission from his symptoms in the last year and continued to 
cite the above-noted symptoms as the primary reasons for his 
inability to find employment, and as partially responsible 
for his isolation.  Overall, the veteran reported improvement 
of his symptoms with pharmacological management in the last 
year.

Mental status examination revealed no evidence of significant 
psychomotor retardation or agitation.  He maintained fair 
amounts of eye contact.  His speech was noted to be of normal 
rate and volume and to be nonpressured.  His thought process 
was logical, sequential, and goal-oriented, without any 
evidence of impairment in communication.  He reported his 
mood as being fair, and his affect was noted to be full 
range.  He demonstrated evidence of paranoid beliefs and 
ideations, including his continued contention that the 
Thorazine administered to him in service was the causative 
agent for his emotional and psychiatric symptoms, including 
his illicit drug use.  He was oriented to time, place, and 
person.  His long-term memory was determined to be fair.  He 
reported a history of some compulsive behaviors, including 
counting cracks in the pavement.  However, such behaviors had 
never been significant or prolonged enough to interfere with 
routine activities.  He did not describe any symptoms of 
panic attacks, although he described episodes of overwhelming 
anxiety associated with extreme anger, nervousness, sweating, 
and tremulousness.  Those episodes were reportedly 
infrequent, the last occurring approximately one month ago.  
He described his impulse control as better in the last two 
years, during which he had been abstinent from cocaine, 
marijuana, and alcohol.  

After a review of the evidence of record and assessment of 
the veteran's psychological and psychiatric symptoms, the 
examiners determined that the veteran's psychotic symptoms 
were almost always associated with a recent use of illicit 
substances, particularly cocaine and marijuana.  Of 
particular significance in reaching this determination was 
the veteran's report of having virtually no psychotic 
symptoms during his two year period of abstinence.  This 
contention was confirmed by a review of his treatment records 
for the past two years.  The veteran's report of fleeting 
shadows in his visual field was not an uncommon finding in 
individuals with significant affective symptoms such as 
depression, although such symptoms were also noted to often 
result from the chronic effects of continuous dependence on 
and abuse of various illicit substances, including cocaine 
and alcohol.  The visual hallucinations he reported were 
never clearly formed aside from when associated with active 
substance abuse.  The veteran himself clearly identified this 
perceptual disturbance to be associated with substance abuse 
and intoxication.  Although the veteran described hearing 
voices currently, he clearly identified the voices to be 
internal and likely representing his own subconscious.  These 
internal voices were felt to unlikely represent auditory 
hallucinations.  

Based upon the above, the veteran was felt to have an 
unspecific mood disorder.  He clearly had significant mood 
and anxiety symptoms.  Those symptoms, however, were clearly 
not associated with any psychotic symptoms in the absence of 
drug use.  His anxiety and mood symptoms might, however, be 
due to a combination of continuous substance abuse, as well 
as prolonged acute withdrawal symptoms which often persist 
for years after cessation of active chemical dependence.  
Alternatively, the symptoms might be representative of a 
generalized anxiety disorder or even an affective disorder 
such as major depression.  Given the relatively brief history 
of the veteran's sobriety, it was impossible at the time of 
the examination to make an accurate and reliable 
determination of the exact cause of his mood and anxiety 
symptoms.  Overall, however, the veteran's psychotic symptoms 
were felt to be caused by or a result of his substance abuse 
and dependence, and unrelated to schizophrenia.  He was 
diagnosed with cocaine, alcohol, and cannabis dependence, 
each in remission, and a substance-induced psychotic 
disorder.  He was not diagnosed with schizophrenia.

In April 2006, Dr. Mangold submitted an opinion explaining 
why he felt that the December 2005 Board of examiners had 
erred in their diagnosis of the veteran.  Primarily, Dr. 
Mangold believed that the diagnosis was in error because the 
veteran had not made a frank disclosure of his mental 
processes.  Dr. Mangold again noted the veteran's reported 
fear of doctors, and stated that the fact that he had been 
required to sit before three physicians virtually guaranteed 
that the veteran would not have been forthright when 
reporting his symptoms.  Had the veteran provided a more 
accurate account of his symptoms, a proper diagnosis of 
schizophrenia would have been made.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the 
opinions rendered on VA examination in March 1981, May 1983, 
May 1985, November 1990, February 1995, June 1999, and 
December 2005 finding that the only appropriate diagnoses for 
the veteran were toxic psychosis or substance-induced mood 
disorder, than to Dr. Mangold's diagnosis of schizophrenia.  
While Dr. Mangold provided a detailed rationale for his 
opinion that the veteran was most appropriately diagnosed 
with schizophrenia, his diagnosis rests largely on his belief 
that the veteran is not accurately disclosing his symptoms to 
reviewing examiners, a belief that may not be verified, and 
is not supported by the evidence of record.  The veteran was 
noted to be pleasant and cooperative at the time of the 
December 2005 examination before the Board of psychiatrists.  
There is nothing in the report of examination that suggests 
that the veteran was being less than candid at the time of 
the examination.  Given that the veteran himself reported 
experiencing psychotic symptoms only in relation to drug and 
alcohol abuse, and there is nothing in the record aside from 
Dr. Mangold's assertion that the veteran was not being 
forthright, the validity of the December 2005 opinion is not 
in question.  The fact that the veteran has regularly sought 
treatment for his psychological and psychiatric disorders 
also weighs against a finding that the veteran has a fear of 
doctors so great that he is disinclined to be entirely 
truthful at the time of receiving treatment.  Additionally, 
the Board considers it significant that the VA examiners, 
each psychiatrists, and the veteran's treating VA 
psychiatrist have diagnosed him with a substance-induced mood 
disorder as opposed to schizophrenia.  Because the training 
required for certification as a psychiatrist is more 
specialized than the training required for certification as a 
psychologist, the Board finds the diagnoses of substance-
induced mood disorder by the psychiatrists to be more 
probative than the diagnosis of schizophrenia.  As the only 
record of a diagnosis of schizophrenia of record has been 
determined to be less probative than the numerous diagnoses 
of substance-induced mood disorder, the Board finds that a 
diagnosis of schizophrenia is not appropriate, and service 
connection for schizophrenia is therefore not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran has asserted that he is entitled to 
service connection for schizophrenia.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about current symptoms and what he 
experienced. Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, schizophrenia is not subject to lay 
diagnosis.  The veteran can report feeling depressed or 
anxious, or experiencing hallucinations or paranoid 
ideations.  However, those are subjective symptoms and not 
readily identifiable or apparent as clinical disorders in the 
way that varicose veins may be observed, objectively.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The veteran does not 
have the medical expertise to discern the nature of any 
current psychiatric diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of a psychiatric disorder, but, as noted, he is not 
competent to provide a medical opinion regarding the 
etiology.  While the veteran purports that his symptoms at 
separation support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence 
indicates that a diagnosis of schizophrenia is not warranted.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for schizophrenia, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's toxic psychosis has been rated as 50 percent 
disabling under DC 9210 since February 17, 1981.  Under DC 
9210, a 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9210.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran filed a claim for a rating higher than 50 percent 
for his toxic psychosis in March 1999.  For claims filed 
after October 31, 1990, however, compensation is not payable 
for a disability that is a result of the appellant's own 
alcohol or drug abuse.  Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351.  The veteran was granted service connection for 
toxic psychosis secondary to drug and alcohol abuse prior to 
the legislation prohibiting the award of such compensation 
was enacted.  For this reason, and because he has been in 
receipt of a 50 percent rating for toxic psychosis for more 
than 20 years, his 50 percent rating is protected and cannot 
be reduced, and service connection may not be severed.  38 
C.F.R. § 3.951 (2007).  Because the veteran filed his claim 
for a rating in excess of 50 percent after October 31, 1990, 
however, and compensation for disabilities that result from 
the appellant's own alcohol or drug abuse may no longer be 
awarded, a rating in excess of 50 percent is prohibited by 
law.  38 U.S.C.A. § 1110; Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351.  

With regard to the veteran's contention that his toxic 
psychosis is more appropriately classified as schizophrenia, 
entitling him to eligibility for an increased rating in that 
his alleged schizophrenia was not the result of drug or 
alcohol abuse, the Board finds no merit to that argument.  As 
discussed above, a diagnosis of schizophrenia has been 
determined to be inappropriate in this case because the vast 
majority of the evidence finds that the veteran's disability 
is a substance-induced psychosis or mood disorder, not 
schizophrenia.  As the veteran is most appropriately 
diagnosed with toxic psychosis, the disorder for which he was 
originally granted service connection, and not schizophrenia, 
the Board need not further address whether his service-
connected toxic psychosis may be alternatively rated as 
schizophrenia.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  The Board finds that a 
rating greater than 50 percent cannot be assigned, by law, 
and the claim is denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005, July 2006, 
April 2007, and July 2008; rating decisions in July 1999, 
January 2006, and January 2007; a statement of the case in 
October 2000; and supplemental statements of the case in 
October 2001, January 2006, May 2006, October 2006, and March 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case and March 2008 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to the claim for service connection for schizophrenia.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for schizophrenia is denied.

A rating in excess of 50 percent for toxic psychosis with 
headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


